DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1-12 and 25-38 is/are objected to because of the following informalities:  
As to claim 1, “a implantable substance delivery component” in line 5 should read “an implantable substance delivery component.
As to claim 6, “obtain” in line 2 should read obtained.  
As to claim 6, “measurements” in line 3 should read measurement.
Claims 2-12 are objected to as they depend from claim 1.
As to claim 25, “a implantable substance delivery component” in line 5 should read “an implantable substance delivery component.
As to claim 30, “obtain” in line 2 should read obtained.  
As to claim 30, “measurements” in line 3 should read measurement.
Claims 26-38 are objected to as they depend from claim 25.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 19, 20, and 25-38 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the one or more inner signals" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The examiner will assume that the one or more inner signals refers to signals from the at least one implantable sensor introduced in claim 13.
Claim 20 recites the limitation "the prior delivery of the one or more treatment substances to the inner ear" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites “the biological state of the inner ear” in line 9. This is unclear as the claim refers to “at least one biological state of the inner ear” earlier on. Thus it is not apparent which biological state(s) line 9 is referring to.
Claims 26-38 are rejected as they depend from claim 25.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 18-21, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patrick et al. (US 2014/0350640, hereafter ‘Patrick’).
As to claim 13, Patrick discloses a method, comprising: capturing, via at least one implantable sensor (102), in-vivo biomarkers associated with physiological elements of an inner ear of a recipient of an implantable medical device (see at least paragraphs 0034-0037, 0043, 0044, 0052, 0055-0059 giving multiple examples of biomarkers used with implantable component 144); analyzing the in-vivo biomarkers to determine a biological state of the one or more physiological elements of the inner ear associated with the in-vivo biomarkers (see para 0034-0037, 0043, 0044, 0052, 0055-0059); and based on the biological state of the one or more corresponding physiological elements of the inner ear, generating a treatment substance control output characterizing subsequent delivery of one or more treatment substances to the inner ear of the recipient (see para 0113).
As to claim 18, Patrick discloses the method of claim 13, further comprising: prior to capturing the in-vivo biomarkers, delivering the one or more treatment substances to the inner ear with an implantable substance delivery component, and wherein analyzing the in-vivo biomarkers to determine a biological state of the one or more physiological elements of the inner ear associated with the in-vivo biomarkers comprises: determining, based on the in-vivo biomarkers, a clinical effect of the delivery of the one or more treatment substances on the one or more physiological elements of the inner ear associated with the in-vivo biomarkers (see para 0116 disclosing the sensors continuously and/or periodically or randomly monitoring parameters; since the claim does not refer to any explicit timeframe for the delivering, Patrick can be said to fully satisfy the claimed limitations, for example in a scenario where a drug is delivered and then monitoring related to the in-vivo biomarkers is performed periodically or randomly after the drug is delivered, the clinical effect of the drug directly reflecting the recorded parameters).
As to claim 19, Patrick discloses the method of claim 18, wherein determining a clinical effect of the delivery of the one or more treatment substances on the one or more physiological elements of the inner ear associated with the in-vivo biomarkers comprises: analyzing the one or more inner signals in view of one or more in-vivo biomarkers obtained prior to delivery of the one or more treatment substance to the inner ear (see para 0116 disclosing the sensors continuously and/or periodically or randomly monitoring parameters; since the claim does not refer to any explicit timeframe for the delivering, Patrick can be said to fully satisfy the claimed limitations, for example in a scenario where monitoring is performed before drug delivery is performed).
As to claim 20, Patrick discloses the method of claim 18, wherein determining a clinical effect of the delivery of the one or more treatment substances on the one or more physiological elements of the inner ear associated with the in-vivo biomarkers comprises: assessing the clinical effect in terms of at least one of pharmokinetics, concentration, toxicity, or efficacy of the prior delivery of the one or more treatment substances to the inner ear (see para 0116 disclosing the sensors continuously and/or periodically or randomly monitoring parameters, since the claim does not refer to any explicit timeframe for the delivery, Patrick can be said to fully satisfy the claimed limitations, for example in a scenario where monitoring is performed after a prior delivery; readings from the sensor(s) being directly reflective of an efficacy of the prior delivery).
As to claim 21, Patrick discloses the method of claim 13 as described above, and further wherein capturing the one or more in-vivo biomarkers comprises: performing one or more evoked response measurements (see para 0041).
As to claim 23, Patrick discloses the method of claim 13, wherein capturing the one or more in-vivo biomarkers comprises: performing one or more electrophysiological measurements (para 0036, 0042).
As to claim 24, Patrick discloses the method of claim 13, wherein capturing the one or more in-vivo biomarkers comprises: performing one or more biochemical measurements (para 0054, 0056, 0058).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9, 12, 25-31, 33, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 2014/0155811 A1) in view of Patrick.
As to claim 1, Gibson discloses an implantable medical device (see Figs. 2-6B), comprising; a implantable substance delivery component (pump 47) configured to control delivery of one or more treatment substances to the inner ear (see Fig. 4, para 0094).
Gibson is silent to at least one sensor configured to be implanted in a recipient and configured to obtain one or more biomarkers each associated with a physiological element of an inner ear of a recipient, and at least one processor configured to analyze the one or more biomarkers to generate automated control signals for regulation of delivery of the one or more treatment substances to the inner ear of the recipient via the implantable substance delivery component.
Patrick discloses at least one sensor (implantable sensor 102) configured to be implanted in a recipient and configured to obtain one or more biomarkers each associated with a physiological element of an inner ear of a recipient (see at least paragraphs 0034-0037, 0043, 0044, 0052, 0055-0059 giving multiple examples of biomarkers), and at least one processor configured to analyze the one or more biomarkers to generate automated control signals for regulation of delivery of the one or more treatment substances to the inner ear of the recipient via the implantable substance delivery component (see para 0099 teaching “The processor 684 is, for example, a microprocessor or microcontroller that executes instructions for the potential measurement logic 692 and the display logic 694. Thus, in general, the memory 680 may comprise one or more tangible (non-transitory) computer readable storage media (e.g., a memory device) encoded with software comprising computer executable instructions and when the software is executed (by the processor 684) it is operable to perform the operations described herein in connection with potential measurement logic 692 and display logic 694” and above-cited paragraphs regarding sensors/biomarkers).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Gibson to include at least one sensor configured to be implanted in a recipient and configured to obtain one or more biomarkers each associated with a physiological element of an inner ear of a recipient, and at least one processor configured to analyze the one or more biomarkers to generate automated control signals for regulation of delivery of the one or more treatment substances to the inner ear of the recipient via the implantable substance delivery component based off the teachings of Patrick. One would have been motivated to do so in order to control delivery of a treatment substance within the reservoir (45) of Gibson to a patient based on detected conditions/signals within the ear (see at least paragraphs 0034-0037, 0043, 0044, 0052, 0055-0059, 0099 of Patrick).

	As to claims 2-5, Gibson in view of Patrick teaches the implantable medical device of claim 1 as described above. While Gibson is silent to the limitations of claims 2-5, Patrick further teaches wherein the at least one sensor comprises one or more intra-cochlear electrodes (see para 0035), wherein the at least one sensor comprises one or more extra-cochlear electrodes (see para 0035), wherein the at least one sensor comprises at least one accelerometer (para 0042, 0043), and wherein the at least one sensor comprises at least one biochemical sensor (para 0054, 0056, 0058). It thus would have been further obvious to one having ordinary skill in the art, before the effective filing date of the present invention, when modifying Gibson in view of Patrick, to do so such that the at least one sensor comprises any of the sensors of claims 2-5, as Patrick teaches how each of these types of sensors can be used to detect conditions within the ear (see paragraphs 0034-0037, 0043, 0044, 0052, 0055-0059 of Patrick).
	As to claim 6, Gibson in view of Patrick teaches the implantable medical device of claim 1 as described above. While Gibson is silent to the limitations of claim 6, Patrick discloses wherein the one or more biomarkers comprise biomarkers obtain via at least one of an electrophysiological measurement (para 0036, 0042), or a biochemical measurement (para 0054). It thus would have been further obvious to one having ordinary skill in the art, before the effective filing date of the present invention, when modifying Gibson in view of Patrick, to do so such that the one or more biomarkers comprise biomarkers obtained via at least one of an electrophysiological measurement, or a biochemical measurement. One would have been motivated to do so as Patrick teaches that these types of measurements can be used to detect conditions within the ear (see para 0036, 0042, 0054 of Patrick).
	As to claim 7, Gibson in view of Patrick teaches the implantable medical device of claim 1 as described above. Gibson further discloses one or more implantable reservoirs (45) in which the one or more treatment substances are disposed, and wherein the implantable substance delivery component (47) configured to control delivery of the one or more treatment substances to the inner ear comprises: an implantable substance delivery pump configured to control release of the one or more treatment substances from the one or more implantable reservoirs (see para 0094).
	As to claim 9, Gibson in view of Patrick teaches the implantable medical device of claim 1 as described above. Gibson is silent to the limitations of claim 9 however Patrick further discloses wherein to analyze the one or more biomarkers to generate automated control signals for regulation of delivery of the one or treatment substances to the inner ear of the recipient via the implantable substance delivery component, the processor is configured to: based on the one or more biomarkers, determine a clinical effect on the inner ear of a previous delivery of the one or more treatment substances to the inner ear (para 0052 mentions corrective action including releasing a drug, para 0056 mentions “the implantable sensor 102 (or other sensor) could measure the effectiveness of the drug by continuing to detect the inflammation in order to determine if additional (or less) drugs are needed”). It thus would have been obvious to one having ordinary skill in the art when modifying Gibson in view of Patrick, to further do so such that wherein to analyze the one or more biomarkers to generate automated control signals for regulation of delivery of the one or treatment substances to the inner ear of the recipient via the implantable substance delivery component, the processor is configured to: based on the one or more biomarkers, determine a clinical effect on the inner ear of a previous delivery of the one or more treatment substances to the inner ear. One would have been motivated to do so in order to provide continuous monitoring and additional delivery of the one or more treatment substances if necessary (see para 0052, 0056 of Patrick).
As to claim 12, Gibson in view of Patrick teaches the implantable medical device of claim 1 as described above. Gibson is silent to the limitations of claim 12 however Patrick teaches wherein the processor is configured to: initiate the generation of at least one of an audible or visible notification associated with the delivery of the one or more treatment substances (see para 0038 discussing different types (e.g. audible, visible) types of notifications; see para 0113 of Patrick discussing triggering release of a drug or drugs into the cochlea or providing an alert to contact a medical practitioner; also see para 0053, 0098 disclosing notifications which fall within the BRI of being “associated with” the delivery of one or more treatment substances). It would have been obvious to one having ordinary skill in the art when modifying Gibson in view of Patrick, to further do so such that the processor is configured to: initiate the generation of at least one of an audible or visible notification associated with the delivery of the one or more treatment substances. One would have been motivated to do so in order to keep a user/practitioner aware of information related to a patient’s treatment (see para 0038, 0053, 0098, 0113 of Patrick).

As to claim 25, Gibson discloses an implantable medical device system (Figs. 2-6B), comprising: a implantable substance delivery component (pump 47) configured to control delivery of one or more treatment substances to the inner ear (see Fig. 4, para 0094).
Gibson is silent to at least one sensor configured to be implanted in a recipient and configured to obtain one or more in-vivo biomarkers associated with an inner ear of the recipient and at least one processor configured to: analyze the one or more in-vivo biomarkers obtained from the at least one sensor to determine at least one biological state of the inner ear; and based on the biological state of the inner ear, generate a substance delivery control signal defining control parameters for subsequent delivery of the one or more 37WO 2019/073348PCT/IB2018/057737 treatment substances to the inner ear by the implantable substance delivery component.
Patrick discloses at least one sensor (implantable sensor 102) configured to be implanted in a recipient and configured to obtain one or more in-vivo biomarkers each associated with an inner ear of a recipient (see at least paragraphs 0034-0037, 0043, 0044, 0052, 0055-0059 giving multiple examples of biomarkers), and at least one processor configured to analyze the one or more in-vivo biomarkers obtained from the at least one sensor to determine at least one biological state of the inner ear; and based on the biological state of the inner ear; generate a substance delivery control signal defining control parameters for subsequent delivery of the one or more 37WO 2019/073348PCT/IB2018/057737 treatment substances to the inner ear by a substance delivery component (see para 0099 teaching “The processor 684 is, for example, a microprocessor or microcontroller that executes instructions for the potential measurement logic 692 and the display logic 694. Thus, in general, the memory 680 may comprise one or more tangible (non-transitory) computer readable storage media (e.g., a memory device) encoded with software comprising computer executable instructions and when the software is executed (by the processor 684) it is operable to perform the operations described herein in connection with potential measurement logic 692 and display logic 694” and above-cited paragraphs regarding sensors/biomarkers).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Gibson to include at least one sensor configured to be implanted in a recipient and configured to obtain one or more in-vivo biomarkers associated with an inner ear of the recipient and at least one processor configured to: analyze the one or more in-vivo biomarkers obtained from the at least one sensor to determine at least one biological state of the inner ear; and based on the biological state of the inner ear, generate a substance delivery control signal defining control parameters for subsequent delivery of the one or more 37WO 2019/073348PCT/IB2018/057737 treatment substances to the inner ear by the implantable substance delivery component. One would have been motivated to do so in order to control delivery of a treatment substance within the reservoir (45) of Gibson to a patient based on detected conditions/signals within the ear (see at least paragraphs 0034-0037, 0043, 0044, 0052, 0055-0059, 0099 of Patrick).

As to claims 26-29, Gibson in view of Patrick teaches the implantable medical device system of claim 25 as described above. While Gibson is silent to the limitations of claims 26-29, Patrick further teaches wherein the at least one sensor comprises one or more intra-cochlear electrodes (see para 0035), wherein the at least one sensor comprises one or more extra-cochlear electrodes (see para 0035), wherein the at least one sensor comprises at least one accelerometer (para 0042, 0043), and wherein the at least one sensor comprises at least one biochemical sensor (para 0054, 0056, 0058). It thus would have been further obvious to one having ordinary skill in the art, before the effective filing date of the present invention, when modifying Gibson in view of Patrick, to do so such that the at least one sensor comprises any of the sensors of claims 26-29, as Patrick teaches how each of these types of sensors can be used to detect conditions within the ear (see paragraphs 0034-0037, 0043, 0044, 0052, 0055-0059 of Patrick).
As to claim 30, Gibson in view of Patrick teaches the implantable medical device system of claim 25 as described above. While Gibson is silent to the limitations of claim 30, Patrick discloses wherein the one or more biomarkers comprise biomarkers obtain via at least one of an electrophysiological measurement (para 0036, 0042), or a biochemical measurement (para 0054). It thus would have been further obvious to one having ordinary skill in the art, before the effective filing date of the present invention, when modifying Gibson in view of Patrick, to do so such that the one or more biomarkers comprise biomarkers obtained via at least one of an electrophysiological measurement, or a biochemical measurement. One would have been motivated to do so as Patrick teaches that these types of measurements can be used to detect conditions within the ear (see para 0036, 0042, 0054 of Patrick).
As to claim 31, Gibson in view of Patrick teaches the implantable medical device system of claim 25 as described above. Gibson further discloses one or more implantable reservoirs (45) in which the one or more treatment substances are disposed, and wherein the implantable substance delivery component (47) configured to control delivery of the one or more treatment substances to the inner ear comprises: an implantable substance delivery pump configured to control release of the one or more treatment substances from the one or more implantable reservoirs (see para 0094).
As to claim 33, Gibson in view of Patrick teaches the implantable medical device system of claim 25 as described above. Gibson is silent to the limitations of claim 33 however Patrick further discloses wherein to analyze the one or in-vivo more biomarkers to generate automated control signals for regulation of delivery of the one or treatment substances to the inner ear of the recipient via the implantable substance delivery component, the processor is configured to: based on the one or more in-vivo biomarkers, determine a clinical effect on the inner ear of a previous delivery of the one or more treatment substances to the inner ear (para 0052 mentions corrective action including releasing a drug, para 0056 mentions “the implantable sensor 102 (or other sensor) could measure the effectiveness of the drug by continuing to detect the inflammation in order to determine if additional (or less) drugs are needed”). It thus would have been obvious to one having ordinary skill in the art when modifying Gibson in view of Patrick, to further do so such that wherein to analyze the one or more in-vivo biomarkers to generate automated control signals for regulation of delivery of the one or treatment substances to the inner ear of the recipient via the implantable substance delivery component, the processor is configured to: based on the one or more in-vivo biomarkers, determine a clinical effect on the inner ear of a previous delivery of the one or more treatment substances to the inner ear. One would have been motivated to do so in order to provide continuous monitoring and additional delivery of the one or more treatment substances if necessary (see para 0052, 0056 of Patrick).
As to claim 36, Gibson in view of Patrick teaches the implantable medical device system of claim 25 as described above. Gibson is silent to the limitations of claim 36 however Patrick teaches wherein the processor is configured to: initiate the generation of at least one of an audible or visible notification associated with the subsequent delivery of the one or more treatment substances (see para 0038 discussing different types (e.g. audible, visible) types of notifications; see para 0113 of Patrick discussing triggering release of a drug or drugs into the cochlea or providing an alert to contact a medical practitioner; also see para 0053, 0098 disclosing notifications which fall within the BRI of being “associated with” the subsequent delivery of one or more treatment substances). It would have been obvious to one having ordinary skill in the art when modifying Gibson in view of Patrick, to further do so such that the processor is configured to: initiate the generation of at least one of an audible or visible notification associated with the subsequent delivery of the one or more treatment substances. One would have been motivated to do so in order to keep a user/practitioner aware of information related to a patient’s treatment (see para 0038, 0053, 0098, 0113 of Patrick).
As to claim 37, Gibson in view of Patrick teaches the implantable medical system of claim 25 as described above. Gibson further teaches that its electronics, including processors, can be implanted in the recipient (see para 0072 of Gibson, also see para 0006 of Patrick).
As to claim 38, Gibson in view of Patrick teaches the implantable medical device system of claim 25 as described above. Gibson does not expressly recite the limitations of claim 38 however Patrick further discloses an external device (external control device 670), including the processor (684) and an external transceiver (any of interfaces 678(1)-678(N) which may comprise wireless network interfaces), and 39WO 2019/073348PCT/IB2018/057737 an internal transceiver configured to be implanted in the recipient and configured to wirelessly transmit the one or more in-vivo biomarkers to the external transceiver (see para 0096 describing wireless connection – some form of transmitters necessary for such connection; furthermore see para 0029, 0035 of Patrick teaching a receiver/transceiver unit). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Gibson further in view of Patrick such that Gibson includes an external device, including the processor and an external transceiver, and  39WO 2019/073348PCT/IB2018/057737 an internal transceiver configured to be implanted in the recipient and configured to wirelessly transmit the one or more in-vivo biomarkers to the external transceiver. One would have been motivated to do so in order to allow for communication between the implanted component of Gibson with an external component containing a processor, etc… (see para 0029, 0035, 0096 of Patrick).

Claim(s) 8 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Patrick as applied to claims 1 and 25, respectively above, and further in view of Jolly et al. (US 2007/0213799 A1, hereafter 'Jolly').
As to claims 8 and 32, Gibson in view of Patrick teaches the implantable medical device of claim 1 as described above, and the implantable medical device system of claim 25 as described above, but is silent to a stimulating assembly configured to be implanted in the inner ear, wherein the stimulating assembly includes one or more electrodes and one or more substance-eluting portions that, when activated, are configured to release the one or more treatment substances into the inner ear, wherein the implantable substance delivery component configured to control delivery of the one or more treatment substances to the inner ear comprises: a stimulator unit configured to control generation of electrical fields by the one or more electrodes that activate the one or more substance-eluting portions to release the one or more treatment substances into the inner ear.
Jolly however teaches a stimulating assembly configured to be implanted in the inner ear, wherein the stimulating assembly includes one or more electrodes (electrodes of electrode array 30) and one or more substance-eluting portions (31) that, when activated, are configured to release the one or more treatment substances into the inner ear (see para 0014, 0015, 0030), wherein the implantable substance delivery component configured to control delivery of the one or more treatment substances to the inner ear comprises: a stimulator unit (wires and associate circuitry for controlling the electrodes) configured to control generation of electrical fields by the one or more electrodes that activate the one or more substance-eluting portions to release the one or more treatment substances into the inner ear (see abstract, para 0012, 0014, 0015, 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Gibson/Patrick further in view of Jolly, such that the modified version of Gibson comprises a stimulating assembly configured to be implanted in the inner ear, wherein the stimulating assembly includes one or more electrodes and one or more substance-eluting portions that, when activated, are configured to release the one or more treatment substances into the inner ear, wherein the implantable substance delivery component configured to control delivery of the one or more treatment substances to the inner ear comprises: a stimulator unit configured to control generation of electrical fields by the one or more electrodes that activate the one or more substance-eluting portions to release the one or more treatment substances into the inner ear. One would have been motivated to do so as Jolly teaches a stimulating assembly including one or more electrodes and one or more substance eluting portions as claimed is a known type of way to administer therapeutically effective amounts of a pharmaceutical agent over time in the inner ear (see abstract, para 0012, 0014, 0015, 0030 of Jolly).


Claim(s) 10-11 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Patrick as applied to claim 9 and claim 33, respectively above, and further in view of Sloan (US 2011/0058485 A1).
As to claim 10, Gibson in view of Patrick teaches the implantable medical device of claim 9. Gibson/Patrick is silent to the limitations of wherein to determine a clinical effect on the inner ear of a previous delivery of the one or more treatment substances to the inner ear, the processor is configured to: analyze the one or more biomarkers in view of at least one biomarker obtained prior to the previous delivery of the one or more treatment substances to the inner ear.
Sloan however discloses wherein to determine a clinical effect of a previous delivery of one or more treatment substances, the processor is configured to: analyze the one or more biomarkers in view of at least one biomarker obtained prior to the previous delivery of the one or more treatment substances (see para 0003 and para 0032 discussing the controller analyzing biomarkers (e.g. glucose levels) and past and ongoing medication deliveries).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Gibson (as already modified above) further in view of Sloan such that wherein to determine a clinical effect on the inner ear of a previous delivery of the one or more treatment substances to the inner ear, the processor is configured to: analyze the one or more biomarkers in view of at least one biomarker obtained prior to the previous delivery of the one or more treatment substances to the inner ear. One would have been motivated to do so based off the teachings of Sloan, for the purpose of providing a more efficient treatment of the patient to assist in maintaining healthy physiological processes (see para 0003 and 0032 of Sloan).

As to claim 11, Gibson in view of Patrick teaches the implantable medical device of claim 9 as described above, but is silent to wherein to determine a clinical effect on the inner ear of a previous delivery of the one or more treatment substances to the inner ear, the processor is configured to: quantify the clinical effect in terms of at least one of pharmokinetics, concentration, toxicity, or efficacy of the previous delivery of the one or more treatment substances to the inner ear.
Sloan however teaches wherein to determine a clinical effect of a previous delivery of one or more treatment substances, the processor is configured to: quantify the clinical effect in terms of at least one of pharmokinetics, concentration, toxicity, or efficacy of the previous delivery of the one or more treatment substances (see para 0003 and para 0032 discussing the controller analyzing biomarkers (e.g. glucose levels) and past and ongoing medication deliveries – such analysis would be directly reflective of pharmokinetics and/or efficacy of a previous delivery).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Gibson (as already modified above) further in view of Sloan such that wherein to determine a clinical effect on the inner ear of a previous delivery of the one or more treatment substances to the inner ear, the processor is configured to: quantify the clinical effect in terms of at least one of pharmokinetics, concentration, toxicity, or efficacy of the previous delivery of the one or more treatment substances to the inner ear. One would have been motivated to do so for the purpose of providing a more efficient treatment of the patient to assist in maintaining healthy physiological processes (see para 0003 and 0032 of Sloan).

As to claim 34, Gibson in view of Patrick teaches the implantable medical device system of claim 33 as described above. Gibson/Patrick is silent to the limitations of wherein to determine a clinical effect on the inner ear of a previous delivery of the one or more treatment substances to the inner ear, the processor is configured to: analyze the one or more in-vivo biomarkers in view of at least one in-vivo biomarker obtained prior to the previous delivery of the one or more treatment substances to the inner ear.
Sloan however discloses wherein to determine a clinical effect of a previous delivery of one or more treatment substances, the processor is configured to: analyze the one or more in-vivo biomarkers in view of at least one biomarker obtained prior to the previous delivery of the one or more treatment substances (see para 0003 and para 0032 discussing the controller analyzing biomarkers (e.g. glucose levels) and past and ongoing medication deliveries).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Gibson (as already modified above) further in view of Sloan such that wherein to determine a clinical effect on the inner ear of a previous delivery of the one or more treatment substances to the inner ear, the processor is configured to: analyze the one or more in-vivo biomarkers in view of at least one in-vivo biomarker obtained prior to the previous delivery of the one or more treatment substances to the inner ear. One would have been motivated to do so based off the teachings of Sloan, for the purpose of providing a more efficient treatment of the patient to assist in maintaining healthy physiological processes (see para 0003 and 0032 of Sloan).

As to claim 35, Gibson in view of Patrick teaches the implantable medical device system of claim 33 as described above, but is silent to wherein to determine a clinical effect on the inner ear of a previous delivery of the one or more treatment substances to the inner ear, the processor is configured to: quantify the clinical effect in terms of at least one of pharmokinetics, concentration, toxicity, or efficacy of the previous delivery of the one or more treatment substances to the inner ear.
Sloan however teaches wherein to determine a clinical effect of a previous delivery of one or more treatment substances, the processor is configured to: quantify the clinical effect in terms of at least one of pharmokinetics, concentration, toxicity, or efficacy of the previous delivery of the one or more treatment substances (see para 0003 and para 0032 discussing the controller analyzing biomarkers (e.g. glucose levels) and past and ongoing medication deliveries – such analysis would be directly reflective of pharmokinetics and/or efficacy of a previous delivery).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Gibson (as already modified above) further in view of Sloan such that wherein to determine a clinical effect on the inner ear of a previous delivery of the one or more treatment substances to the inner ear, the processor is configured to: quantify the clinical effect in terms of at least one of pharmokinetics, concentration, toxicity, or efficacy of the previous delivery of the one or more treatment substances to the inner ear. One would have been motivated to do so for the purpose of providing a more efficient treatment of the patient to assist in maintaining healthy physiological processes (see para 0003 and 0032 of Sloan).


Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick in view of Herbert (US 2012/0296176 A1).
As to claim 14, Patrick discloses the method of claim 13 as described above, but does not expressly recite wherein generating a treatment substance control output characterizing subsequent delivery of one or more treatment substances to the inner ear of the recipient comprises: providing a control signal to an implantable substance delivery component, wherein the control signal defines one or more of the concentration or dose of the one or more treatment substances to be subsequently delivered to the inner ear of the recipient.
Herbert however discloses wherein generating a treatment substance control output characterizing subsequent delivery of one or more treatment substances to the recipient comprises: providing a control signal to an implantable substance delivery component, wherein the control signal defines one or more of the concentration or dose of the one or more treatment substances to be subsequently delivered (see para 0032, 0135, 0158, 0163, 0164 discussing feedback module connected to data processing module which takes biomarker data to generate a treatment substance control output comprising providing a control signal to an implantable drug delivery system, and para 0045, 0069, 0129, 0158, 0162 disclosing defining one or more of a concentration or dose of one or more treatment substances to be subsequently delivered).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Patrick in view of Herbert such that wherein generating a treatment substance control output characterizing subsequent delivery of one or more treatment substances to the inner ear of the recipient comprises: providing a control signal to an implantable substance delivery component, wherein the control signal defines one or more of the concentration or dose of the one or more treatment substances to be subsequently delivered to the inner ear of the recipient. One would have been motivated to do so in order to provide an effective feedback-oriented delivery of the at least one treatment substance to a patient (see para 0032, 0038, 0045, 0069, 0129, 0135, 0158, 0163, 1064 of Herbert).

As to claim 15, Patrick in view of Herbert teaches the method of claim 14. Patrick does not expressly recite wherein providing a control signal to an implantable substance delivery component, comprises: providing a control signal to an implantable substance delivery pump configured to control release of the one or more treatment substances from one or more implantable reservoirs. However Herbert further teaches providing a control signal to an implantable substance delivery pump (see para 0038, 0170). It thus would have been obvious to one having ordinary skill in the art when modifying Patrick in view of Herbert, to further do so such that providing a control signal to an implantable substance delivery component, comprises: providing a control signal to an implantable substance delivery pump configured to control release of the one or more treatment substances from one or more implantable reservoirs. One would have been motivated to do so as part of the feedback-oriented delivery of the at least one treatment substance while using an implantable substance delivery pump and one or more implantable reservoirs (see para 0038, 0170 of Herbert).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick in view of Herbert as applied to claim 14 above, and further in view of Dadd et al. (US 2011/0288468 A1, hereafter ‘Dadd’).
As to claim 16, Patrick in view of Herbert teaches the method of claim 14 as described above, but is silent to wherein providing a control signal to an implantable substance delivery component, comprises: providing a control signal to a stimulator unit configured to initiate the generation of one or more electrical fields to induce release of the one or more treatment substances from at least one substance-eluting portion of a stimulating assembly implanted within the inner ear of the recipient.
Dadd however teaches providing a control signal to a stimulator unit configured to initiate the generation of one or more electrical fields to induce release of the one or more treatment substances from at least one substance-eluting portion of a stimulating assembly implanted within the inner ear of the recipient (see para 0043 describing application of an electric field for eluting a drug).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Patrick/Herbert further in view of Dadd such that providing a control signal to an implantable substance delivery component, comprises: providing a control signal to a stimulator unit configured to initiate the generation of one or more electrical fields to induce release of the one or more treatment substances from at least one substance-eluting portion of a stimulating assembly implanted within the inner ear of the recipient. One would have been motivated to do so as a means to control when the one or more treatment substances is released from the device of Patrick (see para 0043 of Dadd).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick.
As to claim 17, Patrick teaches the method of claim 13 as described above. While Patrick does not expressly recite wherein generating a treatment substance control output characterizing subsequent delivery of one or more treatment substances to the inner ear of the recipient comprises: sending a message to an external device to generate at least one of an audible or visible notification associated with the subsequent delivery of the one or more treatment substances, Patrick does teach providing delivery of one or more treatment substances (see para 0056, 0059, 0113) as well as sending a message to an external device to generate audible and/or visible notifications associated with various actions/procedures of its device (see para 0038, 0053, 0111, 0113 disclosing different types of alerts, including an alert sent to a remote assistant).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Patrick such that wherein generating a treatment substance control output characterizing subsequent delivery of one or more treatment substances to the inner ear of the recipient comprises: sending a message to an external device to generate at least one of an audible or visible notification associated with the subsequent delivery of the one or more treatment substances. One would have been motivated to do so in order to make/keep a user/caregiver aware of a patient’s treatment (see para 0038, 0053, 0056, 0059, 0111, 0113 of Patrick).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick in view of Arenberg et al. (US 8,197,461 B1, hereafter 'Arenberg').
As to claim 22, Patrick teaches the method of claim 21 as described above, but does not expressly recite wherein performing one or more evoked response measurements comprises: performing at least one of an electrocochleography measurement or an electrically evoked compound action potential measurement.
Arenberg however teaches electrocochleography is a known technique for measuring electrical potentials from the inner ear (see para beginning line 28 col. 8 and para beginning line 32 col. 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Patrick in view of Arenberg such that performing one or more evoked response measurements comprises: performing at least one of an electrocochleography measurement. One would have been motivated to do so as Arenberg teaches how electrocochleography can be performed to measure electric potentials in the ear (see para beginning line 28 col. 8 and para beginning line 32 col. 25 of Arenberg).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783